       Case 1:11-cv-00691-LAK-RWL Document 2630 Filed 04/30/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 CHEVRON CORPORATION,

                        Plaintiff,
                                                                 11 Civ. 0691 (LAK)
           v.

 STEVEN DONZIGER et al.,

                        Defendants.


                                            REPLY

        Chevron continues to argue that I was clearly and unambiguously required to disobey client

wishes and transfer client monies that I held in an attorney escrow account for a few days in May

2018 to Chevron, the client’s long-time opponent and abuser. Chevron is left making what we

might call a paragraph 1 “pure traceability—past present and future” argument:

   •    While the funds at issue were lawfully raised from FDA interests, they are
        nonetheless still “traceable” to the Ecuador Judgment.
   •    Paragraph 1 of the Default Judgment on its face requires enjoined persons
        (Defaulted Defendants or their agents) to transfer to Chevron all property they
        “have received . . . that is traceable to the [Ecuadorian] judgment.”
   •    Non-transfer is automatically contemptuous, such that I must now pay Chevron
        Corporation the full amount of the monies that simply passed through my hands.

Judge Kaplan refused to make such a finding with respect to Mr. Donziger, with respect to the

exact same FDA funds that were received by him as soon as they left my escrow account. See Dkt.

2209 at 60-61 (analyzing the $342.045.16 funds and characterizing them as [FDA] property when

received). And in its March 4 opinion, the Second Circuit put the “pure traceability—past present

and future” approach even farther out of reach, reversing Judge Kaplan’s cautious application of

paragraph 1 only to those “received” FDA-interest funds for which it could be established that Mr.
     Case 1:11-cv-00691-LAK-RWL Document 2630 Filed 04/30/21 Page 2 of 6




Donziger (a) took a “personal right to or interest in” and (b) “profited” from by dedicating to

personal use. See, e.g., Op. at 52 n.14.1

       Desperately seeking a point of differentiation, Chevron claims that the Default Judgment

changed everything because “[a]ny ambiguity introduced by the April 2014 stay opinion was

premised on the idea that the RICO Judgment did not bind the non-appearing LAPs or the FDA,”

whereas the Default Judgment bound them. This is not a true or incomplete description of the

ambiguity, see infra, but it is also a strange argument for Chevron make. It effectively proposes to

limit the reach of the constructive trust to property owned by an enjoined person; i.e., it didn’t

apply regarding Donziger, the RICO Injunction, and the $666,476.34 that was FDA property,

received before the Default Judgment. But Judge Kaplan made clear that the contempt only arose

upon Mr. Donziger’s effective ownership—again, a more limited interpretation than pure

“receipt,” which is what Chevron now argues. The Second Circuit never questioned the finding

that Mr. Donziger had an interest in property, thus putting it within the scope of the RICO

Injunction even under Judge Kaplan’s more limited theory. But it reversed nonetheless.

       The Second Circuit focused on, first, the ambiguity of the scope of paragraph 1 itself, and

second, the lawfulness under paragraph 5. As to the first, the Second Circuit was clear that “a

reasonable person could interpret” Judge Kaplan’s interpretation of the language of paragraph 1

of the RICO Injunction in the Stay Order “to mean that Donziger’s [receipt of non-contingency

fee monies] could continue as long as no collection occurred,” Op. at 37 (emphasis original), and

“that Donziger’s interpretation of ‘traceable’” as traceable to a collection was “consistent with the




1
    This Court recommended a contempt and compensatory sanction for undersigned without undertaking
    any such analysis. Cf. Dkt. 2621 at n.1.

                                                 2
     Case 1:11-cv-00691-LAK-RWL Document 2630 Filed 04/30/21 Page 3 of 6




Stay Order.” Id. at 45. The language of the Default Judgment was of course identical,2 and nothing

about the different identity of enjoined parties in the two injunctions suggests any difference on

the question of whether “traceable” inherently meant “traceable to a collection.” Because that

ambiguity was firmly in place and not resolved or impacted by issuance of the Default Judgment,

a contempt finding based on my non-transfer of funds in May 2018 is not viable.3

        The Second Circuit’s second focus—lawfulness under paragraph 5—comes as no surprise.

As noted, even Judge Kaplan appears to have been uncomfortable with a “pure traceability”

approach and chose to locate the Donziger contempt in a murky combination of paragraph 1

traceability and paragraph 5 prohibited “profiting.” It is notable that the Second Circuit rejected

an overt attempt by Chevron to unwind this combo and better insulate the paragraph 1 contempt

from the paragraph 5 problems.4 Chevron argued that Judge Kaplan’s stratagy of “‘elect[ing]’ not



2
    See, e.g., Op. at 7 n.1 (the Default Judgment enjoined Defaulted Defendants “under the same terms” as
    the RICO Injunction).
3
    Similarly, the Court should also revisit its willfulness analysis, at pp. 28-29 and 35-36 of the R&R.
    Anticipating the core of the Second Circuit’s March 4 Opinion, the Court found that the reasonableness
    defenses I had made applied exclusively to my understandings regarding the scope of allowed
    monetizing activity under the RICO Injunction. But in fact my good faith understanding of the
    injunctions was broader, as I testified to under oath and as I explained in a memo-to-file at the time:
         [E]ven accepting [the Default Judgment] at face value, it would not, for the same reasons
         outlined above, impose any constructive trust or any other limitation or prohibition as
         regards funds for case litigation expenses received in exchange for an interest in a future
         collection, as opposed to funds or monies received as proceeds of an actual collection on
         the environmental judgment. Moreover, even if paragraph 5 were improperly read to enjoin
         the FDA fund-raising of litigation expenses as some kind of “monetization,” this injunction
         would only come into force on a going-forward basis from the date of the Default Judgment
         (April 23, 2018), and would not impact funds that were raised by the FDA prior to that date.
    Mot. Contempt, Ex. 8 (email memorandum dated May 7, 2018) (emphasis added). The Second Circuit
    has now confirmed that acting on this limited understanding of the term “traceable” (used identically
    in the RICO Injunction and Default Judgment), drawn from the Stay Order, was “reasonable” or at least
    non-contemptuous. The Court’s prior willfulness determination—which was always “a close[] call”
    and ultimately landed “at the low end of the willful spectrum”—should be reversed and removed.
4
    See, e.g., Op. at 16 (describing argument that “even if Donziger were entitled to pay himself from the
    funds that he raised . . . those funds would have been property “traceable to the [Ecuadorian] Judgment’
    subject to the constructive trust in favor of Chevron under paragraph one”).

                                                     3
     Case 1:11-cv-00691-LAK-RWL Document 2630 Filed 04/30/21 Page 4 of 6




to base [the Donziger contempt] on violation of the monetization provisions,” R&R at 21, rendered

all of Donziger’s arguments on the lawfulness of his fund-raising activity “irrelevant.” The Second

Circuit didn’t buy it.5 Consistent with Judge Kaplan’s actual approach, it effectively held that some

degree of paragraph 5 violation is necessary to animate a non-transfer contempt. The few

discussions in the Opinion of the Default Judgment reflect this understanding that enjoined

monetizing activity would need to be at the root of any possible Default Judgment contempt. For

example, footnote 12 references the possibility of “a contempt finding [that] could have been

sustained based on the theory that payments received by Donziger after the date of the default

judgment can be traced specifically to sales of interests in the Ecuadorian Judgment that took

place after the default judgment was entered.” And footnote 14 makes clear that the only basis

available to avoid vacating any portion of the $666,476.34 would have been if some of it “was

traceable to fundraising activities that followed the April 23, 2018 injunction.”

        Lest this last conclusion strike the Court as a step too far, it is worth noting the effectiveness

and usefulness of a “lawfulness limitation” on the operation of the constructive trust in at least two

different ways. First, now that all interests in the Ecuador Judgement are assertedly enjoined under

the Default Judgment, the limitation does not prevent the RICO and Default Injunctions from

enjoining all litigation financing and imposing a constructive trust over any property derived from

prohibited monetizing activity—however unjust this result may be, in undersigned’s personal

opinion. Second, the limitation prevents the scope of the constructive trust from sweeping into

areas that everyone seems to agree should be off-limits. For example, Chevron, Kaplan, and the

Second Circuit all suggested that Mr. Donziger could have freely used donations to finance his

continued work to enforce the Ecuador Judgment, even though the broad “enabled to acquire”


5
    Id. at 45 n.10.

                                                    4
     Case 1:11-cv-00691-LAK-RWL Document 2630 Filed 04/30/21 Page 5 of 6




definition of traceable used by Judge Kaplan would seem capable of encompassing such

donations.6 The limitation would also keep the constructive trust from raising problems if it were

sought to be applied to, say, Mr. Donziger writing a book or accepting a fee from speaking

engagement in which he talked about his life’s work, including the Ecuador Judgment. 7

                                           *       *       *

       Chevron does not dispute that the viability of the Court’s already problematic proposed

contempt finding regarding the $102,000 was eliminated by the Second Circuit opinion. See Dkt.

2621 at 2-3. It made no argument claiming the continued vitality of that finding and did not ask

the Court to affirm that finding in the Court’s response to Judge Kaplan’s direction in Dkt. 2607.

If Chevron attempts in reply to change course, the argument should be deemed forfeit, or at the

very minimum undersigned should be granted an opportunity to further reply. Finally, as regards

my 0.25% interest, in the prior briefing I reminded Chevron’s counsel of an unresponded-to

inquiry I made over a year ago on whether and how Chevron actually wished to receive some

memorialization of a transfer of my interest. Dkt. 2621-1. Chevron’s counsel directed to me a form

of transfer that was included as an exhibit to the original contempt motion, which I appear to have

missed. I regret the error. As indicated in earlier briefing, despite my substantial concerns

regarding the extension of a default judgment injunction this far in this context, I have gone ahead

and executed the form and provided the notarized original copy to Chevron’s counsel.




6
    The language of paragraph 5—“monetize or profit”—is also a concern in this regard but is nonetheless
    plainly less sweeping than mere “traceable.”
7
    Cf. Dkt. 2354 at 5-6.

                                                   5
  Case 1:11-cv-00691-LAK-RWL Document 2630 Filed 04/30/21 Page 6 of 6




DATED:    April 30, 2021         Respectfully submitted,

                                         /s
                                 Aaron M. Page
                                 512 Clark Street
                                 Iowa City, IA 52240
                                 Tel: (202) 618-2218
                                 Email: aaron@forumnobis.org

                                 Pro se




                                   6
